Citation Nr: 0511041	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for testicular cancer, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
January 1978 and from April 1988 to November 1990.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

In a statement dated in September 2004, the veteran indicated 
that he had "developed neuropathy in my hands and feet."  
The issue of entitlement to service connection for peripheral 
neuropathy has not been developed for appellate review and 
is, therefore, not before the Board at this time.  This issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  Testicular cancer, and residuals thereof, is not shown by 
the evidence of record to be related to military service, or 
any incident therein, to include as due to herbicide (Agent 
Orange) exposure.


CONCLUSION OF LAW

Testicular cancer, and residuals thereof, were not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in September 2001, January 2004, and July 2004 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was scheduled for him in November 2004.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and a supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran had active military service from March 1969 to 
January 1978 and from April 1988 to November 1990.  He 
contends that his diagnosed testicular cancer, and any 
residuals thereof, is due to exposure to herbicides (Agent 
Orange) while on active duty in the Republic of Vietnam.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Review of the veteran's 
service personnel records confirms that the veteran served in 
the Republic of Vietnam during his period of active military 
service.  Accordingly for VA purposes, the veteran is 
presumed to have been exposed to Agent Orange while in 
service.  Id.

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
testicular cancer.  See Notice, 68 Fed. Reg. 27630 - 27641 
(May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 
2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed. Reg. 59232 (November. 2, 1999).  As testicular cancer is 
not one of the recognized presumptive conditions as due to 
exposure to herbicides, service connection for testicular 
cancer on a presumptive basis is not warranted.  38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection on a direct 
basis, i.e., with proof of actual direct causation according 
to 38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to prevail on the merits of a claim for service 
connection on a direct basis, three elements must be present: 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran claims that he developed testicular 
cancer as due to incidents in service, i.e., exposure to 
Agent Orange.  There is no indication that the veteran had 
testicular cancer during military service.  On the veteran's 
August 1977 end of term of service examination, the clinical 
evaluation was "normal" across the board, and no defects or 
diagnoses were noted.  On the veteran's contemporaneous 
report of medical history he stated, "Present health is 
fair.  No medications," and indicated that he had not had, 
nor did he have a "Tumor, growth, cyst, cancer."

VA outpatient treatment records dated from December 1998 to 
June 2001 show that the veteran was diagnosed with testicular 
cancer in 1998.  A June 2001 treatment note shows that the 
veteran attended an appointment for a "follow up metarbetic 
testicular cancer [status post] chemotherapy."  Computerized 
tomographic images of the abdomen and pelvis area were 
obtained following oral and intravenous contrast.  Final 
impressions taken from these images included a 
retroperitoneal lymphadenopathy with "slight" interval 
decrease in the size of the lymph nodes when compared to a 
previous study.  No new mass lesions were seen and a "tiny 
low density lesion in the liver" remained stable, and was 
considered by the examiner to be "too small to be fully 
characterized and possibly [presented] a small cyst."

A November 2004 VA examination showed the veteran's medical 
history to include a diagnosis of testicular seminoma, stage 
II C in 1998.  The veteran underwent a right radical 
orchiectomy and had three cycles of chemotherapy.  The 
examiner noted that the veteran has remained "cancer-free" 
since treatment and that a follow-up note revealed that the 
veteran's abdomen and pelvis were "clear of any 
malignancy."  There were no reported residuals from the 
veteran's aforementioned surgery.  The examiner noted that 
the veteran was hospitalized during the first course of 
chemotherapy, but that the veteran had not been hospitalized 
within the last year.  Within the year prior to the 
examination there was also no use of urinary catheter, 
dilation procedures, diet therapy, medications, or invasive 
procedures.  

Upon physical genitourinary examination, the veteran was 
observed to be status post right orchiectomy.  The left 
testicle showed no abnormal masses or tenderness.  There was 
no evidence of herniation.  The diagnosis was recorded as 
"Testicular seminoma, status post right orchiectomy and 
chemotherapy.  Currently with no evidence of residual 
cancer."  The examiner stated:

I am not able to determine the precise 
etiology of the [veteran's] testicular 
seminoma.  I would have to resort to mere 
speculation to answer the question of the 
etiology...  It is notable that the 
[veteran's] age of 48 is unusual for the 
development of a testicular seminoma and I 
believe that there is a possibility that 
the testicular cancer could be related to 
dioxin.  However, I do not have any way of 
saying this with certainty and I cannot 
resolve this issue without resorting to 
mere speculation.

The findings of a physician are medical conclusions that the 
Board can neither ignore nor disregard.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  An initial review of the VA examiner's statement 
might appear to support the veteran's claim, but a close 
analysis shows that it does not.  At most, the opinion does 
little more than propose that it is possible that the 
veteran's presumed exposure to herbicides, while on active 
duty, might be related to his subsequent diagnosis of 
testicular cancer.  The physician does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence"); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228 at 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  See Evans, 12 Vet. App. 22, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.  The one 
opinion regarding the etiology of the veteran's testicular 
cancer is speculative, and is, therefore, "non-evidence."  
See Perman, 5 Vet. App. at 241.

While the veteran may sincerely believe that his testicular 
cancer was caused by his presumed exposure to Agent Orange 
while in service, it is well established that, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
accord Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

Again, three elements must be present in order to prevail on 
the merits of a claim for service connection of testicular 
cancer on a direct basis:  (1) medical evidence of a current 
diagnosis of the disease, or residuals thereof; (2) evidence 
of an in-service incurrence of the disease; and (3) evidence 
of a competent medical nexus to link the in-service 
occurrence of the disease to the present diagnosis of the 
disease.  Hickson, 12 Vet. App. at 253.  Although the veteran 
has a current diagnosis of status post testicular cancer and 
chemotherapy, there is no evidence that the veteran 
contracted this disease due to any incident in service.  
Further, the VA examiner merely opines a possible 
relationship between the veteran's testicular cancer and 
exposure to dioxin.  This speculative opinion does not 
provide the necessary link to support a grant of service 
connection.  Service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).

Although the veteran has met the regulatory presumption of 
active service in the Republic of Vietnam during the Vietnam 
era, no competent medical evidence has been submitted 
demonstrating that any testicular cancer due to herbicide 
exposure is present and also related to service.  Simply put, 
the veteran does not have any of the enumerated disabilities 
that would warrant presumptive service connection based on 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Further, 
in the present case, there is no competent medical evidence 
of record that links any current testicular cancer, or 
residuals thereof, that the veteran has, or may have, to any 
incident in his military service or to Agent Orange exposure 
during such service.  As such, service connection for this 
condition is likewise not warranted on a direct basis.  See 
38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.

Finally, the Board has considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for testicular cancer, to include as 
secondary to exposure to herbicide agents, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


